DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/7/2021.
Applicant’s election without traverse of Group II, claims 7-21 in the reply filed on 7/7/2021 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9, 11, 12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. [US5240542, “Miller”] in view of Hauteville [US2617752].
Miller discloses a method of thermoplastic composite welding, the method comprising the steps of: placing a heat-side laminate (one of the two pieces of composite material) having opposing first and second sides adjacent to an opposing laminate (the other of the two pieces of composite material) having first and second 
Miller discloses both cooling and heating, but does not explicitly disclose heating after the cooling step is initiated but before the thermal gradient dissipates.  
Hauteville discloses a method comprising cooling to create and control a temperature gradient before heating, then heating while the cooled material remains cool on the outside (column 1, lines 37-50; column 2, line 30-column 3, line 31). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Miller by cooling before heating, and heating before the thermal gradient dissipates as taught by Hauteville in order to ensure maximum temperature differential to ensure the cooled outer surface is not damaged whiled the heated inner surfaces are sufficiently heated to create a bond.  
With respect to claim 8, Miller discloses positioning a cooled heat sink near the first side of the heat-side laminate (column 4, lines 5-16).
With respect to claim 9, Miller discloses applying pressure to at least one of the heat-side laminate and the opposing laminate (column 9, lines 14-22).
With respect to claim 11, Miller discloses the pressure is applied via a pressure application means, the method further comprising the steps of cooling the pressure application means and cooling the heat-side laminate via the cooled pressure 
With respect to claim 12, Hauteville discloses cooling before heating (column 1, lines 37-50; column 2, line 30-column 3, line 31), and Miller discloses applying a compressive force while heating to form a bond (column 9, lines 3-45). 
With respect to claim 15, Miller discloses the induction welding includes exposing at least the heat-side laminate to high-frequency alternating magnetic fields to induce eddy current heating near the second side of the heat-side laminate and the first side of the opposing laminate (column 2, lines 20-28). 
With respect to claim 16, Miller discloses cooling the heat-side laminate includes the step of passing cooled fluid through an internal passage in a heat sink adjacent to the heat-side laminate (column 4, lines 5-16). 
Claims 10, 13, 14, 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Miller, Hauteville, and further in view of Babini et al. [US2004/0182046, “Babini”].
Miller as modified discloses a method. Applicant is referred to paragraph 5 for a detailed discussion of Miller as modified. 
With respect to claim 10, Miller discloses applying pressure but fails to disclose applying pressure via an elastomeric pressure pad. Babini discloses a method of induction heating and bonding.  Babini discloses applying pressure to the materials being bonded via pressure pads made of elastomeric material (paragraph 0011, 0066). It would have been obvious to one of ordinary skill in the art at the time of invention to 
With respect to claim 13, the heating and pressing devices of Miller and Babini can be considered welding shoes, and Babini discloses elastomeric pressure pads as discussed above.
With respect to claim 14, Miller discloses a heat sink, but fails to disclose a magnetic flux control material, and controlling magnetic fields via the magnetic flux control material. Babini discloses a method of induction heating and bonding. Babini discloses jaws on either side of the material to be bonded include inserts made of magnetic flux concentrating material which control the magnetic fields of the induction heating device (paragraph 0029, 0065). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Miller by including a magnetic flux control material as taught by Babini in order to improve the efficiency of the heating process. 
With respect to claim 17, applicant is referred to the discussion of claims 7, 10 and 13 above, as all of the requirements of claim 17 are covered in the discussion of claims 7, 10 and 13. 
With respect to claim 18, Miller discloses cooling a heat sink to cool the materials being bonded, because the elastomeric pressure pad would be located between the heat sink and the materials being bonded the elastomeric pressure pad would also be cooled. 

With respect to claim 21, applicant is referred to the discussion of claims 7, 10, 15. Additionally, Miller discloses cooling via a cold fluid (column 9, lines 23-45). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Miller, Hauteville, Babini, and further in view of Staiger et al. [US2012/0279647, “Staiger”]. 
Miller as modified discloses a method. Applicant is referred to paragraph 6 for a detailed discussion of Miller as modified. With respect to claim 20, Miller discloses heating and cooling but fails to disclose alternating between cooling and heating.  
Staiger discloses a method of bonding including induction heating. Staiger discloses while the materials being bonded are pressured additional cycles of heating and cooling can be used (paragraph 0081). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Miller by including additional cooling and heating cycles as taught by Staiger in order to ensure a bond is created and to prevent the formation of stresses in the materials. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPMJuly 30, 2021